Appeals by the defendant from four judgments of the Supreme Court, Queens County (Harbater, J.), all rendered April 30, 1991, convicting him of criminal tampering in the first degree, criminal mischief in the third degree, criminal tampering in the second degree, possession of burglars tools and attempted petit larceny under Indictment No. 1516/90, attempted criminal tampering in the first degree (two counts) and attempted petit larceny (two counts) under Indictment No. 1918/90, criminal mischief in the third degree and attempted petit larceny under Indictment No. 3610/90, and criminal mischief in the third degree, criminal tampering in the second degree, criminal possession of stolen property in the fifth degree, possession of burglars tools and petit larceny under Indictment No. 4004/ 90, after a nonjury trial, and imposing sentences.
Ordered that the judgments are affirmed.
Viewing the evidence adduced at trial in the light most favorable to the People (see, People v Contes, 60 NY2d 620, 621), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that *742the verdicts of guilt were not against the weight of the evidence (see, CPL 470.15 [5]).
The defendant’s remaining contentions, including those advanced in his supplemental pro se brief, are unpreserved for appellate review or without merit. Mangano, P. J., Rosenblatt, Copertino and Hart, JJ., concur.